Citation Nr: 0906921	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-29 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD.

3.  Entitlement to an effective date earlier than April 7, 
2003, for a grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and S.B.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to August 
1974.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2004 and December 2004 rating 
decisions and a June 2005 Decision Review Officer Decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The Veteran and S.B. testified in support of these claims at 
a hearing held before the undersigned Acting Veterans Law 
Judge in Waco, Texas in October 2008.  A transcript of the 
hearing is part of the claims file.  

The Board discusses the claims of entitlement to service 
connection for hypertension, including as secondary to PTSD, 
and entitlement to an initial evaluation in excess of 30 
percent for PTSD, below, and REMANDS those claims to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claim being decided.

2.  On April 7, 2003, the RO received from the Veteran an 
informal claim of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than April 7, 2003, for a grant of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claim being 
decided such that the Board's decision to proceed in 
adjudicating it does not prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how in determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on the 
claim being decided by letters dated April 2003 and June 
2004, before initially deciding that claim in a Decision 
Review Officer Decision dated in June 2005.  The timing of 
such notice reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II.  

The content of such notice, considered in conjunction with 
the content of other letters the RO sent to the Veteran in 
March 2006 and April 2008, also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the Veteran's claim, 
notified him of the evidence needed to substantiate that 
claim, identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claim pursuant to that duty.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the Veteran to send to VA all 
requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claim, 
including post-service treatment records.  The Veteran does 
not now claim that there is any other information or evidence 
to secure in support of his claim.  

The RO did not conduct medical inquiry in support of this 
claim, including by affording the Veteran a VA examination, 
because no such inquiry is necessary to make a decision in 
this case.  Rather, this appeal involves determining when the 
Veteran filed a claim for service connection for PTSD, which 
necessarily includes the question of whether there are any 
medical records in the claims file dated prior to 2003, which 
could be construed as such a claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 



II.  Analysis of Claim

By Decision Review Officer Decision dated June 2005, the RO 
granted the Veteran service connection for PTSD, effective 
from April 7, 2003.  The Veteran then expressed disagreement 
with the effective date assigned the grant of service 
connection.  According to the Veteran's written statements 
submitted during the course of this appeal and his hearing 
testimony, presented in October 2008, the appropriate 
effective date to assign the grant is 1996, the year he first 
spoke with a counselor or advocate regarding his PTSD and 
completed paperwork he thought would be used to initiate a 
claim on his behalf.  Allegedly, he began receiving PTSD 
treatment at the VA Medical Center in Dallas (Bonham) at that 
time, which means that the records of that treatment could be 
construed as an earlier claim for service connection for 
PTSD.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2008).  Generally, the effective date of an award of 
disability compensation based on an original claim or a claim 
to reopen is the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2008).  The effective date of an award of compensation based 
on direct service connection is the date following separation 
from service, if the claim is received within one year of 
that date.  Otherwise, the effective date is the date VA 
receives the claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 
C.F.R. § 3.400(b)(2) (2008).

With regard to claims to reopen, where the new and material 
evidence that reopened the claim consists of service 
department records (since it is considered these records were 
lost or misplaced), the effective date is to agree with the 
evaluation or date of receipt of the claim on which the prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within one year after separation from 
service.  38 C.F.R. § 3.400(q)(2) (2008).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2008); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2008).  

A report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2008).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2008).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim for an increase or to reopen when the evidence is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits.  The 
date of receipt of such evidence will be accepted as the date 
of receipt of the claim.  38 C.F.R. 
§ 3.157(b)(2) (2008).

In this case, as the Veteran has acknowledged, on April 7, 
2003, the RO received from the Veteran an informal claim of 
entitlement to service connection for PTSD.  The receipt date 
of this claim corresponds to the effective date of the grant 
of service connection.  Given the Veteran's contentions in 
this case, noted above, the question is whether, prior to 
April 7, 2003, the Veteran filed another claim for service 
connection for PTSD or received treatment, the records of 
which could be construed as such a claim.  

The RO received the Veteran's first VA Form 21-526 (Veteran's 
Application For Compensation Or Pension) in June 1976.  
Therein, the Veteran mentioned back, left side and head 
conditions, not PTSD.  The RO received another VA Form 21-526 
from the Veteran in December 1978.  Therein, the Veteran 
mentioned back and head conditions, not PTSD.  Private 
medical records dated in December 1977, and which were 
associated with the claims file in conjunction with this 
claim, reflect that the Veteran had anxiety and depression.  

The RO received another VA Form 21-526 from the Veteran in 
May 1997.  Therein, the Veteran mentioned depression, not 
PTSD, in support of a claim for pension and indicated that he 
had been hospitalized since the prior month.  Records of this 
hospitalization show treatment for opiate and cocaine 
dependence.  They also show that, during his hospitalization, 
the Veteran underwent a mental status examination, which 
revealed no psychiatric disability, including depression or 
PTSD.  

By rating decision dated August 1997, the RO denied the 
Veteran's May 1997 claim.  The RO notified the Veteran of the 
denial and of his appellate rights with regard to the denial 
by letter dated September 1997.  The Veteran, who then could 
have expressed disagreement with the RO's action in deciding 
the claim as one for pension, rather than one for service 
connection for PTSD, did not appeal the decision.  The May 
1997 rating decision is thus final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

The RO received another claim from the Veteran in September 
1997.  At that time, the Veteran submitted a VA Form 21-526 
and a written statement claiming compensation for a back 
injury and heart condition.  He did not mention PTSD.  VA 
records that were associated with the claims file in 
conjunction with this claim reflect the Veteran's reported 
history of depression, but no diagnosis of PTSD.  

The evidence of record fails to establish that the Veteran 
submitted a claim for service connection for PTSD, informal 
or otherwise, at any other time after September 1997, but 
prior to April 7, 2003.  The evidence of record also fails to 
establish that, during the same time period, medical records 
were associated with the claims file, which could be 
construed as such a claim.  In light of this fact, the Board 
concludes that the criteria for an effective date prior to 
April 7, 2003, for a grant of service connection for PTSD are 
not met.  The evidence is not in relative equipoise; 
therefore, the Veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.


ORDER

An effective date earlier than April 7, 2003, for a grant of 
service connection for PTSD is denied.


REMAND

The Veteran claims entitlement to service connection for 
hypertension, including as secondary to PTSD, and entitlement 
to an initial evaluation in excess of 30 percent for PTSD.  
Additional action is necessary before the Board decides these 
claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the Veteran adequate notice and assistance; 
therefore, to proceed in adjudicating these claims would 
prejudice the Veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 

First, during his October 2008 hearing, the Veteran 
identified outstanding medical documents that are pertinent 
to the remanded claims.  These documents, which include 
records of all recent (dated since October 20, 2008) 
psychiatric treatment by Dr. Wakhlu and cardiac treatment by 
Dr. Murphy at the VA Medical Center in Dallas, Texas and 
records of recent therapy and group discussions at the same 
facility, must be secured on remand.  

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, examinations in support of the claims being remanded 
are necessary.  The RO afforded the Veteran an examination in 
support of his claim for a higher initial evaluation for PTSD 
during the course of this appeal, but the report of this 
examination is inadequate to decide that claim.  Since the 
Veteran underwent this examination, conducted in March 2008, 
he has asserted that his PTSD has worsened.  More 
specifically, during his October 2008 hearing, the Veteran 
testified that his PTSD worsened during the prior 60 or 70 
days, as he worked as a peer specialist with young men 
returning from service.  

In addition, the Veteran claims that he developed 
hypertension secondary to his PTSD.  However, VA has not 
conducted medical inquiry to determine whether the Veteran's 
contention in this regard is valid.  The claims file 
presently includes no medical opinion addressing this matter.

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Request, obtain and associate with 
the claims file all outstanding treatment 
records the Veteran identified during his 
hearing, including those dated since 
October 20, 2008, which are located at 
the VA Medical Center in Dallas, Texas. 

2.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for hypertension.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) Offer an opinion as to 
whether the Veteran's 
hypertension is proximately due 
to or the result of his 
service-connected PTSD; and

b) Provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

3.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for a higher initial evaluation for PTSD.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) Note all PTSD symptomatology 
shown to exist, including, if 
appropriate, flattened affect, 
abnormal speech, panic attacks, 
an inability to understand 
complex commands, impairment in 
memory, judgment, abstract 
thinking, communication and/or 
impulse control, mood and/or 
motivation disturbances, 
difficulty establishing and 
maintaining, or an inability to 
establish and maintain, 
effective work and social 
relationships, suicidal 
ideation, obsessional rituals, 
near continuous panic or 
depression, spatial 
disorientation, neglect of 
personal appearance and 
hygiene, delusions or 
hallucinations, inappropriate 
or dangerous behavior, 
difficulty adapting to 
stressful circumstances, 
disorientation, and an 
inability to perform activities 
of daily living;

b) Describe the extent to which 
the Veteran is impaired 
secondary to his PTSD by 
opining whether he experiences 
an occasional decrease in work 
efficiency and intermittent 
periods of an inability to 
perform occupational tasks, or 
reduced reliability and 
productivity, or deficiencies 
in most areas such as work, 
school, family relations, 
judgment, thinking and mood, or 
total occupational and social 
impairment; and 

c) Provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

4.  Readjudicate the Veteran's claims 
based on all of the evidence of record.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
provide the Veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the Veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


